EXHIBIT 10.1

EXECUTION COPY

SECOND AMENDMENT TO

NOTE PURCHASE AGREEMENT

THIS SECOND AMENDMENT TO NOTE PURCHASE AGREEMENT (this “Amendment”), dated as of
August 4, 2010, is entered into among Navistar Financial Securities Corporation
(the “Seller”), Navistar Financial Corporation (“Servicer”), Kitty Hawk Funding
Corporation (“KHFC”), as a Conduit Purchaser, Liberty Street Funding LLC
(“Liberty Street”), as a Conduit Purchaser, The Bank of Nova Scotia (“BNS”), as
a Managing Agent and a Committed Purchaser, and Bank of America, National
Association (“Bank of America”), as a Managing Agent, the Administrative Agent
and a Committed Purchaser.

RECITALS

A. The Seller, the Servicer, KHFC, Liberty Street, BNS and Bank of America are
parties to that certain Note Purchase Agreement, dated as of April 16, 2010 (as
amended by the First Amendment to Note Purchase Agreement, dated as of June 21,
2010, and as further amended, supplemented or otherwise modified from time to
time, the “Agreement”).

B. Pursuant to Sections 2.04 and 11.01 of the Agreement, the parties to the
Agreement desire to extend the Purchase Expiration Date by amending the
Agreement as hereafter set forth.

C. NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendment to Agreement. By their signatures hereto, each of the parties
hereto agrees that the Agreement is hereby amended as set forth in this
Section 1.

(A) The definition of “Purchase Expiration Date” in Section 1.01 of the
Agreement is hereby amended by deleting the date “August 24, 2010” where it
appears therein and by inserting the date “August 3, 2011” in its place.

2. Representations and Warranties. The Seller hereby represents and warrants to
KHFC, Liberty Street, BNS and Bank of America that, after giving effect to this
Amendment, no potential Early Redemption Event or Early Redemption Event has
occurred and is now continuing, and NFC hereby represents and warrants that,
after giving effect to this Amendment, no potential Early Redemption Event or
Early Redemption Event or Servicer Termination Event has occurred and is now
continuing.

3. Effect of Amendment. All provisions of the Agreement, as amended by this
Amendment, remain in full force and effect. After this Amendment becomes
effective, all references in the Agreement to “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Agreement in the Agreement
or in any other document relating to the Seller’s securitization program shall
be deemed to be references to the Agreement as amended by this Amendment. This
Amendment shall not be deemed to expressly or impliedly waive, amend or
supplement any provision of the Agreement other than as set forth herein.



--------------------------------------------------------------------------------

4. Conditions Precedent. The effectiveness of this Amendment is subject to
(i) receipt of a certificate of the Seller and of the Servicer, each dated the
date hereof, as to due execution, incumbency, good standing and other customary
corporate matters and (ii) satisfaction of each of the conditions precedent
described in Section 2.04 of the Agreement.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
any otherwise applicable principles of conflicts of law.

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Agreement or any provision hereof or thereof.

[signatures on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

NAVISTAR FINANCIAL SECURITIES CORPORATION, as Seller

By:  

/s/ M.E. Kummer

Name:  

M.E. Kummer

Title:  

Assistant Treasurer

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ M.E. Kummer

Name.  

M.E. Kummer

Title:  

Assistant Treasurer

 

S-1



--------------------------------------------------------------------------------

KITTY HAWK FUNDING CORPORATION,

as a Conduit Purchaser for the KHFC Purchaser Group

By:  

/s/ Michael R. Newell

Name:  

Michael R. Newell

Title:  

Vice President

 

BANK OF AMERICA, NATIONAL ASSOCIATION. as a Committed Purchaser and Managing
Agent for the KHFC Purchaser Group

By:  

/s/ J. Matthew Zimmerman

Name:  

J. Matthew Zimmerman

Title:  

Vice President

BANK OF AMERICA, NATIONAL ASSOCIATION, as Administrative Agent

By:  

/s/ J. Matthew Zimmerman

Name:  

J. Matthew Zimmerman

Title:  

Vice President

 

S-2



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and Managing Agent for the
Liberty Street Purchaser Group By:  

/s/ Darren Ward

Name:  

Darren Ward

Title:  

Director

 

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser for the Liberty Street Purchaser Group

By:  

/s/ Jill A. Russo

Name:  

Jill A. Russo

Title:  

Vice President

 

S-3